DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1 – 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 9 of U.S. Patent No. 10,449,290. 
Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the elements of claims 1 – 11 of the application are to be found in claims 1 – 9 of the patent.  Specifically, both claim 1 of the patent and claim 1 of the application recite a device body, a cartridge, an engagement structure for releasably engaging the cartridge with the device body, a fault detector and a release trigger. The difference between claims 1 – 11 of the application and claims 1 – 9 of the patent lies in the fact that the patent claim includes more elements (for example, about the engagement structure as seen in claim 1 of the patent) and is thus more specific.  Thus the invention of claims 1 – 9 of the patent is in effect a “species” of the “generic” invention of claims 1 – 11.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claims 1 – 11 is anticipated by claims 1 – 9 of the patent, it is not patentably distinct from claims 1 – 9.  

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 7 – 9 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 6, and 7 of prior U.S. Patent No. 10,449,290. 
Specifically, claims 7 – 9 of the application are identical to claims 1, 6, and 7 of prior U.S. Patent No. 10,449,290. This is a statutory double patenting rejection.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 – 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2 – 11 each recites “a therapeutic product delivery device according to claim…” in line 1.  Applicant is advised to amend claims 2 – 11 to read “The therapeutic product delivery device according to claim…” in order to clearly define the dependency on each claim.
Claim 10 recites the limitation "the rate of delivery" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Estes (U.S. 2010/0094251) in view of Eggert (U.S. 2014/0114277).
Regarding claim 1, Estes teaches a therapeutic product delivery device comprising: 
a device body (200); 
a cartridge (100) for holding a therapeutic product; 
an engagement structure (215) for releasably engaging the cartridge with the device body; 
a fault detector (380) for detecting a fault in the delivery of the therapeutic product from the cartridge (paragraph [0085]); 
However, Estes does not teach a release trigger, responsive to the detection of a fault to cause the engagement structure to release the cartridge from the device body.
Eggert teaches a therapeutic product delivery device similar to Estes, further including a release trigger (locking devices 600 and 602), responsive to the detection of a fault to cause the engagement structure to release the cartridge from the device body (paragraphs [0083] – [0086] discusses releasing the cartridge in response to the detection of a fault (for example empty cartridge)).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to combine the features of Eggert with the device of Estes in order to automatically open the cartridge holder (paragraphs [0083] – [0086]).
Regarding claim 2, Estes teaches the cartridge comprises a reservoir (120) containing the therapeutic product and a pumping device (300) for pumping the therapeutic product from the reservoir to the patient (paragraph [0084]).
Regarding claim 3, Estes and Eggert teach claim 2 as seen above.
Eggert further teaches that the device body comprises a biasing element (608) which presses against the reservoir of the cartridge when the cartridge is engaged with the device body; and the force exerted by the biasing element on the cartridge causes the cartridge to be ejected away from the device body when the engagement structure releases the cartridge from the device body (paragraph [0086]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to combine the features of Eggert with the device of Estes in order to automatically open the cartridge holder (paragraphs [0083] – [0086]).
Regarding claim 4, Eggert teaches that the biasing element comprises a spring (paragraph [0086]).
Regarding claim 5, Estes teaches that the engagement structure comprises one or more first engaging elements on one or other of the device body and the cartridge, the first engaging elements being engagable with one or more corresponding second engaging elements on the other of the device body and the cartridge (215 and features on lateral side of pump housing 110 as discussed in paragraph [0072]).
Regarding claim 6, Estes teaches that the first engaging elements are clips, and the second engaging elements are lugs as shown in Figures 5 and 6.  Further, it would have been obvious to one try for one having ordinary skill in the art at the time the application was filed to make the first engaging elements are clips, and the second engaging elements are lugs, since such a modification is the result of choosing from a finite number of identified, predictable solutions (the common couplings available in the art, including the lugs and clips).
Regarding claim 10, Estes teaches that the fault detector detects a fault when the rate of delivery of the therapeutic product exceeds a predetermined threshold rate (paragraph [0085]).  Examiner notes that the pressure sensor of Estes is capable of detecting when the rate of delivery of the therapeutic product exceeds a predetermined threshold rate by monitoring the inline pressure.

Allowable Subject Matter
Claim(s) 7 – 9, and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and Double Patenting set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 7, cited prior arts do not teach the engagement structure comprises a releasing element which is moveable between a retaining position in which the first engaging elements are able to engage the second engaging elements, and a releasing position in which the first engaging elements are not able to engage with the second engaging elements, and a wire element which is deformable in response to an applied electric current to move the releasing element from the retaining position to the releasing position; and the release trigger is responsive to the detection of the fault to apply an electric current to the wire element, thereby deforming the wire element.
Regarding claim 11, cited prior arts do not teach the biasing element presses against a movable element of the reservoir, and the fault detector comprises a displacement sensor for detecting a position of the movable element and detection circuitry for detecting a fault when the position of the movable element changes at a rate above a predetermined threshold rate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH T BUI whose telephone number is (571)270-1028. The examiner can normally be reached M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anh Bui/Examiner, Art Unit 3783    
ANH T. BUI
Examiner
Art Unit 3783



                                                                                                                                                                                     /NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783